Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 5, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  158400(62)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                    SC: 158400
  v                                                                 COA: 334574
                                                                    Marquette CC: 14-053112-FC
  STEVEN SCOTT ZINTMAN,
             Defendant-Appellant.
  _____________________________________/

          On order of the Chief Justice, the motion of defendant-appellant to exceed the page
  limitation for an application for leave to appeal is GRANTED. The 70-page application
  submitted on September 27, 2018, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  October 5, 2018

                                                                               Clerk